MEMORANDUM **
Olimpia Jacqueline Reyes-Flores, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo due process claims in immigration proceedings, see Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000), and we deny the petition for review.
Reyes-Flores’ contention that she was not given the opportunity to present evidence that her criminal conviction involved a controlled substance that did not fall within the federal definition is not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.